DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. (US Patent Publication No. 2014/0198135; hereinafter Eom) in view of Zhou et al. (US 2018026118; hereinafter Zhou) and Lee et al. (US Patent Publication No. 2007/0188523; hereinafter Lee).
claims 1 and 11, Eom discloses a source driving circuit (160) of a display panel (130) comprising a plurality of driving sub-circuits (162-166) (see paragraphs 46, 65; Figs. 1-2), each of the plurality of driving sub-circuits (162-166) comprises:
	a driver, comprising a plurality of source channels (O1-Oj) (see paragraph 48; Fig. 1);
	a plurality of switches (SW1-SW2), first terminals of the plurality of switches are electrically connected to a plurality of data lines (D1-D6) of a display panel in one-to-one correspondence, wherein each of the plurality of source channels (O1-Oj) is electrically connected to second terminals of at least two of the plurality of switches (see Fig. 2); and
	a control line (CS1-CS2), electrically connected to control terminals of the plurality of switches (SW1-SW2) (see Fig. 2),
	wherein sub-pixels corresponding to data lines (d1-D6), that are electrically connected to a same source channel (O1-Oj) through the switches (SW1-SW2), have the same color (see Fig. 2),
	wherein the source driving circuit (160) is configured to drive a display panel (130) composed of pixel units (140) each comprising three sub-pixels (RGB) (see Fig. 2),
wherein in one driving sub circuit, a number of switches is twelve (12), and a number of the source channels is six (6) (O1-Oj) (in teaching the usage of any number of source channels, wherein as illustrated three source 
wherein the control line comprises two sub control lines (CS1-CS2) (see paragraph 46; Figs. 1-2), and 
wherein a j sub-control line is electrically connected to control terminals of switches corresponding to (6(j-l)+l)th, (6(j-l)+2)th,…,(6(j-1)+6)th data lines, where i is 1 or 2 (in teaching sub-control lines from control unit (170) to each demultiplexer (162-166) of the demultiplexer unit; see paragraphs 49-50; Figs. 1-2).
While disclosing the usage of two control lines (CS1, CS2) as explained above, Eom fails to specifically disclose the turn on duration of the control lines as recited.
Zhou discloses a display panel and driving arrangement having a driver comprising a plurality of source channels (S1-S2), a plurality of switches (K1-K2), and a control line (CK1-p), wherein a turn-on duration of each of the two sub-control lines is T/2, where T is a row scanning period (Gi) (see paragraphs 41-44; Figs. 9-10).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a turn-on duration similar to that which is suggest by Zhou to be carried out in a device similar to a system which provides two sub-control lines for driving the plurality of data lines of the display similar to that which is taught by Eom, to thereby provide driving 
While disclosing the source driving circuit as explained above, including the usage of twelve switches and 6 source channels, Eom fails to specifically illustrate the source channel connections to the data lines as recited.
Lee discloses a source driving circuit (15) comprising a plurality of driving sub-circuits (MUXn,1) (see paragraphs 8-9), 34; Figs. 1, 5), a driver comprising a plurality of source channels (Sn1-6) (see paragraph 35), a plurality of switches (Tn1-18), and a control line (CKH1-CKH3), wherein an i-th source channel (Sn1-6) is electrically connected to second terminals of switches corresponding to a i-th and (i+6)th data lines, respectively, where i is 1,.., or 6 (see paragraph 35; Fig. 7),
Therefore one of ordinary skill in the art would have been motivated to allow the usage of source channel connections to the data lines similar to that which is taught by Lee to be carried out in a device similar to that which is taught by Eom and Zhou to thereby control of sub-pixel groups of same color and polarity in order to reduce power consumption while improving the quality of displayed images (see Lee; paragraph 18).

claim 2, Eom, Zhou, and Lee disclose all that is required as explained above with reference to claim 1, wherein Eom further discloses that the sub-pixels (RGB) corresponding to the data lines, that are electrically connected to the same source channel through the switches, are sequentially adjacent sub-pixels of the same color (see Fig. 2).
While disclosing that the sub-pixels are of the same color, Eom fails to disclose the polarity as recited.
Lee further discloses that the sub-pixels (RGB) corresponding to the data lines, that are electrically connected to the same source channel through the switches, are sequentially adjacent sub-pixels of the same polarity and the same color (see paragraph 42; Fig. 5)
Therefore one of ordinary skill in the art would have been motivated to allow the usage of sub-pixels having the same polarity and color similar to that which is taught by Lee to be carried out in a device similar to that which is taught by Eom and Zhou to thereby control of sub-pixel groups of same color and polarity in order to reduce power consumption while improving the quality of displayed images (see Lee; paragraph 18).

With reference to claim 3, Eom, Zhou, and Lee disclose all that is required as explained above with reference to claim 1, wherein Lee further discloses that the source driving circuit is configured to drive a display panel composed of pixel units each comprising three subpixels (see Fig. 5),

	wherein an i-th source channel is electrically connected to second terminals of switches corresponding to i-th, (i+6)th, and (i+12)th data lines, respectively, where i is 1, ... , or 6 (in illustrating that the source channel is capable of driving the data lines at the i-th, (i+6)th, and (i+12)th position with the same polarity signal indicating that the source channel is capable of being alternatively arranged as claimed; see Fig. 5).

With reference to claim 4, Eom, Zhou, and Lee disclose all that is required as explained above with reference to claim 3, wherein Lee further discloses that the control line comprises three sub-control lines (CKH1-CHK3), and
wherein a j-th sub-control line is electrically connected to control terminals of switches corresponding to (6(j-1)+l)th, (6(j-1)+2)th,…(6(j-1)+6)th data lines, where j is 1, 2,or 3 (see Fig. 7).

With reference to claim 7, Eom, Zhou, and Lee disclose all that is required as explained above with reference to claim 1, wherein Lee further discloses that the source driving circuit is configured to drive a display panel composed of pixel units each comprising four sub-pixels, wherein in one 

With reference to claim 8, Eom, Zhou, and Lee disclose all that is required as explained above with reference to claim 7, wherein Lee further discloses that the control line comprises three sub-control lines, and wherein a j-th sub-control line is electrically connected to control terminals of switches corresponding to (4(j-1)+1)th, (4(j-1)+2)th,…(4(j-l)+4)th data lines, where j is 1, 2, or 3 (see paragraphs 34, 57; Fig. 7).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eom, Zhou, and Lee as applied to claim 1 above, and further in view of Kim et al. (US Patent Publication No. 2016/0078836; hereinafter Kim).
claim 9, Eom, Zhou, and Lee disclose all that is required as explained above with reference to claim 1, and while Zhou discloses a display panel composed of pixel units comprising four pixels (see paragraphs 37-38; Fig. 7), there fails to be disclosure of the usage of eight switches and four source channels as recited.
Kim further discloses the display panel is composed of pixel units comprising four subpixels (in teaching the data lines define a unit pixel column consisting of four pixels; see paragraph 65; Fig. 3), wherein a number of the switches is eight (8), and a number of the source channels (CH1-4) is four (4), and wherein an i-th source channel is electrically connected to second terminals of switches (see Fig. 3) corresponding to i-th and (i+4)th data lines, respectively, where i is 1, 2, 3, or 4 (in teaching the usage of twelve (12) switches for six (6) source channels for a pixel unit including six (6) pixels (UPX1) (see Fig. 12), however further describes that the invention is not limited to such number (see paragraph 139), therefore a pixel unit including four (4) pixels (see paragraph 65) would provide eight (8) switches for four (4) source channels wherein the source channel is electrically connected to the second terminals of the switches corresponding to the i-th and (i+4)th data lines; see paragraphs 126-127; Fig. 12).
	Therefore one having ordinary skill in the art would have been motivated to allow the usage of a four subpixel arrangement similar to that which is taught by Kim to be used in the display panel driving arrangement 

	With reference to claim 10, Eom, Zhou, Lee, and Kim disclose all that is required as explained above with reference to claim 9, wherein Eom further discloses that the control line comprises two sub-control lines (CS1-CS2), and wherein a j-th sub-control line is electrically connected to control terminals of switches corresponding to (4(j-l)+l)th, (4(j-l)+2)th,…(4(j-l)+4)th data lines, where j is 1 or 2 (in teaching the usage of additional data lines which would provide sub-control lines to the corresponding data lines as recited; see Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KWON et al. (US 2019/0005889) discloses a LCD having a plurality of source driving circuits, wherein the device comprises a plurality of switches for connecting the outputs of the source driver to a the corresponding sub-pixels wherein the turn on duration of each of the control lines is T/2, wherein T is a row scanning period (see paragraphs 54-59, 68-69; Figs. 2, 4).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625